DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by WO 2014/074073.

Regarding claim 1, ‘073 teaches a light permeable body (10) having an aperture (15) through which light enters the body(see page 4, lines 5-28); and a light source(23) moveable relative to the body to enable the lighting device to adopt selectively one of a first configuration (fig.5, when closed) in which the light source is positioned over the aperture to illuminate the interior of the body, and a second configuration in which the light source is spaced laterally from the aperture(page 4 lines 20-31, Fig. 5 when opened, see dashed lines).

Regarding claim 2, the body comprises an open end defining said aperture (150, and wherein, in the first configuration, the light source (230 is positioned over the open end of the body (10, fig. 5).

Regarding claim 3, in the first configuration, the open end of the body is substantially fully occluded by the light source (shown when the solid lines of 20 are covering. open end 15 with light 23).

Regarding claim 4, wherein the body is in the form of a tube ((page 4, line 20, “the box 10 of this embodiment is a cylindrical shape).

Regarding claim 11, the light source is connected to a support (Fig. 6, support 11, 20).

Regarding claim 12, wherein the support is substantially orthogonal to a longitudinal axis of the body (Since the support is rotatable, relative to body 10, about the hinge 22, it is capable of being rotated to a position orthogonal to the longitudinal axis of body 10).

Regarding claim 13, the support (11, 20) is connected to the body (10, by means of hinge 22).

.

Allowable Subject Matter
Claims 5-10, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Einav discloses a lamp that is rotatable relative to a housing and illuminates both the interior and exterior. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANABEL TON/Primary Examiner, Art Unit 2875